DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5, 6 and 9-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 16, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response filed February 18, 2022 to the Non-Final Rejection of October 27, 2021 is acknowledged.  Claims 1, 2, 5, 6 and 9-12 are pending, claim 1 is the sole independent claim.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on February 28, 2022.
The application has been amended as follows: 
Claim 5, line 6, change “a case hardening steel” to “the case hardening steel” 

Allowable Subject Matter
Claims 1, 2, 5, 6 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to the instantly claimed case hardening steel is Neishi et al. (JP 2005-023360 A machine translation and Table 1 from original document), hereinafter Neishi (both originally of record in the Non-Final Rejection of October 27, 2021).  Neishi teaches a case hardened steel with a composition as shown in the below table (in mass %) (claim 1, [0068]), where the values for example A3 result in an equation 1 value of 0.625, which meets the requirement of equation 1 (a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), and where [B]-[(10.8/14)*{[N]-(14/48)[Ti]}] is -0.00289 (less than 0.0003) then Al is between 

Element
Claim 1
Neishi Claims 1 & 2 *
Neishi Ex. A3 Table 1
C
0.15-0.30
0.10-0.30
0.19+
Si
0.50-1.50
0.05-1.0
0.60+
Mn
0.20-0.80
0.3-2.0
0.35+
P
0.003-0.020
<=0.03
0.025^
S
0.005-0.050
0.003-0.05
0.015+
Cr
0.30-1.20
0.05-2.0
1.01+
Mo
0.03-0.30
0.05-1.0
0.15+
B
0.0005-0.0050
0.001-0.005
0.002+
Ti
0.002-0.050
0.03-0.20
0.0050+
N
0.0020-0.0150
0-0.008
0.0078+
O
0.0003-0.0025
0-0.0025
0.0016+
Fe & inevitable impurities
Balance
balance
balance

*Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

+A prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I

^A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 

	Neishi does not teach or suggest, alone or in combination with the prior art, wherein the square root of I is less than or equal to 80, where I represents an area in microns squared of an oxide-based inclusion located at the center of a fish-eye on a fracture surface of a test piece of the case hardening steel after being subjected to carburizing-quenching and tempering and subsequently to an On-type rotating bending fatigue test; where the sampling and processing are as described in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s claim amendments, filed February 18, 2022, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of October 27, 2021 have been withdrawn. 

Applicant’s arguments, filed February 18, 2022, with respect to 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of October 27, 2021 have been withdrawn.  Specifically, applicant’s arguments to example 51 in Table 2, which satisfies each element of expression 1, but does not meet equation 2 or 3, which means the area in microns squared of an oxide-based inclusion located at the center of a fish-eye on a 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784